White, J.
The district court for Hall County reduced the 1984 assessed value of two parcels of real estate owned by appellee, Chief Industries, Inc., to 50 percent of actual value, to equalize the assessed value with the assessments of agricultural land in the county. The Hall County Board of Equalization appeals.
The evidence discloses that appellee’s property was assessed at 100 percent of actual value. The evidence as to assessed value of agricultural land largely duplicates the evidence presented in *823Equitable Life v. Lincoln Cty. Bd. of Equal., ante p. 60, 425 N.W.2d 320 (1988).
The Department of Revenue study, see Neb. Rev. Stat. § 77-508.01 (Reissue 1986), reveals that assessed agricultural values in the county represented approximately 40 to 50 percent of actual value. Other studies prepared by appraisers for Chief Industries indicated a ratio of from 43 to 53 percent of assessed value of agricultural lands to actual value. All such studies were screened to consider only arm’s-length transactions.
As in Equitable Life, supra, the county questioned the statistical methods of both the Department of Revenue and the private appraisers. The experts relied on by the appellant to establish the unreliability testified in both cases. Again the board introduced no sales-assessment ratios of its own to justify the valuation of agricultural land.
The presumption that attaches to the valuation of the board of equalization having been overcome, and the taxpayer having established that the valuation violated the uniformity provision of Neb. Const, art. VIII, § 1, the decision of the district court is correct and is hereby affirmed.
Affirmed.